NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FAYCAL BIREM,                                   No.    15-73480

                Petitioner,                     Agency No. A055-042-094

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Faycal Birem, a native and citizen of Algeria, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252. “[W]e review

for whether substantial evidence supports a finding by clear, unequivocal, and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
convincing evidence that [Birem] abandoned his lawful permanent residence in the

United States.” Khodagholian v. Ashcroft, 335 F.3d 1003, 1006 (9th Cir. 2003).

We deny the petition for review.

      Substantial evidence supports the agency’s determination that the

government met its burden of showing that Birem abandoned his lawful permanent

resident status, where the record does not compel the conclusion that Birem had a

continuous, uninterrupted intention to return to the United States during the eight

years he lived in Algeria. See Chavez-Ramirez v. INS, 792 F.2d 932, 937 (9th Cir.

1986) (alien’s trip abroad is temporary only if he has a “continuous, uninterrupted

intention to return to the United States during the entirety of his visit”); cf.

Khodagholian, 335 F.3d at 1007-09.

      PETITION FOR REVIEW DENIED.




                                            2                                      15-73480